               Case 6:20-cv-06620-FPG Document 5 Filed 08/25/20 Page 1 of 3



                                                                                                            PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


    GERALD SMITH,

                   Petitioner,

          v.                                                           20-CV-06620 FPG
                                                                       ORDER
    ANTHONY ANNUCCI, Acting
    Commissioner of DOCCS, et al.,

                   Respondents.


         Pro se Petitioner, Gerald Smith, is a prisoner incarcerated at the Monroe County Jail. He

has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254. ECF No. 1.

                                                DISCUSSION

         The filing fee for a petition for a writ of habeas corpus is $5.00. 28 U.S.C. § 1914(a).

Whenever a prisoner submits a petition for a writ of habeas corpus, the prisoner must either (1) pay

the filing fee or (2) submit a motion to proceed in forma pauperis. Under 28 U.S.C. § 1915(a)(1),

the in forma pauperis motion must include an affidavit or affirmation establishing that the

petitioner is unable to pay the fees and costs for the proceedings. It also must include a prison

certification section, completed and signed by an authorized officer of the institution in which the

prisoner is incarcerated, certifying both the amount presently on deposit in the prisoner’s inmate

trust account and the prisoner’s average account balance during the last six months.1 28 U.S.C.

§ 1915(a)(1)-(2).




1
 The Court has ordered that a form motion to proceed in forma pauperis with supporting affirmation be mailed to the
petitioner. The form also is available at http://www.nywd.uscourts.gov/pro-se-forms.
             Case 6:20-cv-06620-FPG Document 5 Filed 08/25/20 Page 2 of 3




         Here, Petitioner did not pay the $5.00 filing fee nor did he submit a motion to proceed in

forma pauperis with a prison certification of his inmate trust fund account, see 28 U.S.C.

§ 1915(a)(1)-(2).

                                                   CONCLUSION

         For the reasons set forth above, the Clerk of Court shall administratively terminate the

Petition without prejudice. Petitioner is granted leave to move to re-open, no later than thirty

days from the date of this Order, by either (1) paying the filing fee ($5.00) or (2) submitting a

motion to proceed in forma pauperis that establishes Petitioner’s inability to pay fees and costs

and that includes a completed and signed prison certification section.2

                                                        ORDER

         IT IS HEREBY ORDERED that the Clerk of Court shall administratively terminate this

action without prejudice without filing the Petition or assessing a filing fee; and it is further

         ORDERED that the Clerk of Court shall send to Petitioner a form motion to proceed in

forma pauperis; and it is further

         ORDERED that if Petitioner wishes to re-open this action, he shall so notify this Court, in

writing, no later than thirty days from the date of this Order; Petitioner’s writing shall include

either (1) a motion to proceed in forma pauperis that establishes his inability to pay fees and costs

and that includes a completed and signed prison certification section, or (2) the $5.00 filing fee;

and it is further




2
  Such an administrative termination is not a “dismissal” for purposes of the statute of limitations, and if the case is
re-opened under the terms of this order, it is not subject to the statute of limitations time bar if it was originally filed
timely. See Houston v. Lack, 487 U.S. 266 (1988) (prisoner mailbox rule); McDowell v. Delaware State Police, 88
F.3d 188, 191 (3d Cir. 1996); see also Williams-Guice v. Bd. of Educ., 45 F.3d 161, 163 (7th Cir. 1995).


                                                             2
           Case 6:20-cv-06620-FPG Document 5 Filed 08/25/20 Page 3 of 3




         ORDERED that upon Petitioner’s submission of either (1) a motion to proceed in forma

pauperis, or (2) the $5.00 filing fee, the Clerk of Court shall re-open this case.

         SO ORDERED.

Dated:         August 25, 2020
               Rochester, New York




                                                   FRANK P. GERACI, JR.
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                                  3
